Title: To George Washington from Theophilus Munson, 11 Sept. 1779 [letter not found]
From: Munson, Theophilus
To: Washington, George

Letter not found: from Theophilus Munson, 11 Sept. 1779. On 13 Sept., GW’s aide-de-camp Tench Tilghman wrote Munson from headquarters: “In answer to yours of the 11th His Excellency desires you may be informed that you can only take Rank in the Connecticut line from the time that you was last appointed by the Governor and Council. By a Resolve of Congress a resignation bars all claim to former Rank, and your leaving Glovers and Lees Regiments and not accepting your first appointment in Connecticut must be looked upon in the light of resignations. The dispute subsisting between Major Cleft and Captain Watson is of a different nature from yours and their claims upon a different foundation from what you alledge” (ADfS, DLC:GW; Varick transcript, DLC:GW).